             Case 1:21-cv-03915-JMF Document 36 Filed 07/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


BANK OF UTAH, not in its individual
capacity but solely as owner trustee,
                                                      21 Civ. 3915 (JMF)
                             Plaintiff,

        v.

ABC AEROLÍNEAS, S.A. DE C.V.,

                             Defendant.



                            PROPOSED DEFAULT JUDGMENT

        WHEREAS, Plaintiff Bank of Utah, not in its individual capacity but solely as owner

trustee (“Lessor”), having moved the Court for an entry of default judgment in favor of Lessor

and against Defendant ABC Aerolíneas, S.A. de C.V., and the Court having granted that motion,

it is

        ORDERED, ADJUDGED, AND DECREED: That judgment is hereby entered in favor

of Lessor and against ABC in the amount of $27,477,720.01, plus post-judgment interest on that
                                       The Clerk of Court is directed to terminate ECF No. 17 and to close
amount pursuant to 28 U.S.C. § 1961.
                                       this case. SO ORDERED.

              July 29 2021
Dated: ______________,


                                             Jesse M. Furman, U.S.D.J.
